Citation Nr: 0416842	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  97-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post-distal pancreatectomy from April 28, 1995, 
to September 3, 1996.

2.  Entitlement to an evaluation greater than 30 percent for 
post-distal pancreatectomy from February 1, 1997. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In June 2003, the Board remanded this case to 
the Reno, Nevada, RO for additional action.  The case has 
been returned to the Board for further consideration.

In a May 1997 rating determination, the Seattle RO granted 
service connection for status post distal pancreatectomy and 
assigned a 10 percent disability evaluation effective April 
28, 1995; a 60 percent evaluation effective September 3, 
1996; a 100 percent evaluation effective December 18, 1996; 
and a 30 percent disability evaluation effective February 1, 
1997.  The veteran has expressed disagreement with the 10 
percent disability evaluation from April 28, 1995, to 
September 3, 1996, and the 30 percent disability evaluation 
from February 1997 to the present.  He has indicated his 
satisfaction with the assigned 60 percent evaluation from 
September 3, 1996, to December 18, 1996, and the 100 percent 
disability evaluation from December 18, 1996, to February 1, 
1997.  Consequently, these evaluations are not before the 
Board at this time. 

During the course of this appeal, the veteran moved to Nevada 
and this matter was transferred to the Reno RO.

The veteran presented testimony at a videoconference hearing 
before the undersigned in November 2002.  A transcript of the 
hearing testimony has been associated with the claims file.  
At this hearing, the veteran indicated that he believed that 
his diabetes was due to his pancreatic condition.  The June 
2003 remand advised the veteran that if he wanted to file a 
claim related to this condition that he must do so with the 
RO.  The record does not reflect that any such claim was 
filed.  The veteran is again advised that if he wants to file 
a claim for service connection for the diabetes, he must file 
such a claim with the RO.

In a statement received in August 2003, the veteran appears 
to raise the issue of service connection for gout secondary 
to his service connected pancreatic condition.  This matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  From April 28, 1995, to September 3, 1996, the veteran 
did not have recurring attacks of severe abdominal pain, 
weight loss, or pancreatic insufficiency.  

3.  The veteran underwent a distal pancreatectomy in December 
1996.   

4.  From February 1, 1997, the medical evidence of record 
does not show frequent attacks of severe abdominal pain due 
to the pancreatitis, loss of normal body weight with other 
findings showing continuing pancreatic insufficiency, or 
ascites, steatorrhea, malabsorption, or malnutrition.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for post distal pancreatectomy from April 28, 1995, 
to September 3, 1996, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.114, Diagnostic Code 7347 
(2003).

2.  The criteria for a disability rating greater than 30 
percent for post distal pancreatectomy from February 1, 1997, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.114, Diagnostic Code 7347 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his post distal 
pancreatectomy is more disabling than reflected by the 
disability ratings assigned.

A May 1997 rating decision granted service connection for 
status post distal pancreatectomy with a 10 percent rating 
effective from April 28, 1995, a 60 percent rating effective 
from September 3, 1996, a temporary total disability rating 
due to convalescence effective from December 18, 1996, and a 
30 percent rating effective from February 1, 1997.  The 
ratings have remained in effect since that time.  As noted 
above, at his hearing before the undersigned, the veteran 
indicated he was only disagreeing with the 10 percent rating 
from April 1995 and the 30 percent rating from February 1997.  
Accordingly, this decision will only address those disability 
ratings.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2003). 

The criteria of Diagnostic Code 7347 for pancreatitis provide 
that where there are frequently recurrent disabling attacks 
of abdominal pain with few pain free intermissions and with 
steatorrhea, malabsorption, diarrhea and severe malnutrition, 
a 100 percent rating is warranted.  Frequent attacks of 
abdominal pain, loss of normal body weight 	and other 
findings showing continuing pancreatic insufficiency between 
acute attacks warrants a 60 percent rating.  Moderately 
severe pancreatitis with at least 4-7 typical attacks of 
abdominal pain per year with good remission between attacks 
warrants a 30 percent rating.  At least one recurring attack 
of typical severe abdominal pain in the past year warrants a 
10 percent rating. Abdominal pain must be confirmed as 
resulting from pancreatitis by appropriate laboratory and 
clinical studies.  Following total or partial pancreatectomy 
(which occurred in this case in December 1996), it is to be 
rated under the above symptoms with a minimum rating of 30 
percent.  38 C.F.R. § 4.114, Diagnostic Code 7347 (2003).  

From April 28, 1995, to September 3, 1996

During this time period, the RO rated the veteran's 
pancreatic condition as 10 percent disabling.  The report of 
a June 1995 VA examination shows a clinical impression that 
the veteran had an episode of acute pancreatitis in February 
1995 in service with an uneventful recovery.  The veteran had 
no indigestion or gastrointestinal symptoms except for some 
occasional left abdominal pain.  His weight was 180 pounds.  
There were mild abdominal symptoms indicated.  This is the 
only medical evidence during the time period from April 1995 
to September 1996 to address the veteran's pancreatic 
condition.  

The veteran testified before the undersigned that during this 
time period when it became cold he was in pain and would get 
red hives.  He indicated he had episodes of pain 
exacerbation.  While the veteran testified that he had 
periods of pain and he would get hives, the medical evidence 
only shows that the veteran had mild abdominal symptoms.  For 
example, on VA examination in June 1995, the veteran stated 
to the examiner that "[t]hese episodes of pain have not bee 
severe, however, [h]e has a more severe episode of pain on 
Easter Sunday after a glass of champagne."
The one attack would not indicate a moderately severe 
condition.

The evidence in the record during this period does not show 
recurring attacks of severe abdominal pain.  Rather, the pain 
was at this time characterized as "mild".  Additionally, 
when the veteran was hospitalized in service in February 1995 
his weight was 184 pounds and when he was examined by VA his 
weight was 180 pounds.  A four pound weight loss is not loss 
of normal body weight.  See 38 C.F.R. § 4.112 (2003).  There 
is also no evidence of pancreatic insufficiency.  Therefore, 
the veteran does not have recurring attacks of severe 
abdominal pain, weight loss, or pancreatic insufficiency.  
Accordingly, the symptoms of the veteran's pancreatic 
condition during this time period do not satisfy the factors 
of the rating criteria for a disability rating greater than 
the assigned 10 percent rating.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7347 (2003). 

The symptoms of the veteran's post distal pancreatectomy do 
not satisfy any of the factors of the rating criteria for a 
greater disability rating from April 28, 1995, to September 
3, 1996.  Accordingly, the preponderance of the evidence is 
against the claim for an increased disability rating for post 
distal pancreatectomy from April 28, 1995, to September 3, 
1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.114, Diagnostic Code 7347 (2003). 



From February 1, 1997

The veteran underwent a distal pancreatectomy in December 
1996.  An April 1997 VA examination report shows that there 
was some occasional mild left upper extremity discomfort.  
The endocrine system was within normal limits.  Weight was 
186 pounds.  

VA clinical records from February 1997 to November 1997 show 
the veteran complained of abdominal pain or upper abdominal 
pain that increased as the day progressed.  A July 1997 VA 
clinical record shows an assessment of pancreatic 
insufficiency.  

A May 1998 VA clinical record shows weight was stable.  He 
complained of left flank pain that was intermittent.  Weight 
was 194 pounds.  An October 1998 clinical record shows the 
veteran complained of intermittent left side abdominal pain 
and intermittent diarrhea.  Weight was 194 pounds. 

A February 1999 VA clinical record shows that the veteran was 
complaining of pain that was getting worse.  The impression 
was probable flare-up of pancreatitis.  A May 1999 VA 
clinical record shows the veteran complained of occasional 
abdominal pain in the upper left that was better since 
surgery.  The veteran indicated he lived with it.  Weight was 
194 pounds.  A September 1999 VA clinical record shows weight 
was 181 pounds.  

A January 2000 VA clinical record shows weight was 174 
pounds.  The veteran was admitted to a VA medical facility in 
April 2000.  The discharge diagnoses included acute/chronic 
pancreatitis.  He was admitted with complaints including 
abdominal pain.  A May 2000 VA examination shows that the 
veteran indicated his weight went up and down but that he was 
usually able to maintain his weight if he took a pancreatic 
supplement.  He had occasional pain in the epigastric area.  
He denied having generalized fatigability, weakness, 
depression, or tiredness.  Weight was 179 pounds.  The 
impression was that the veteran was doing fairly well on a 
pancreatic supplement and there was no evidence of 
malabsorption or malnutrition noticed.  A June 2000 VA 
clinical record shows that the veteran complained of chronic 
diarrhea for three weeks.  An August 2000 VA clinical record 
shows a primary diagnosis of chronic pancreatitis pain that 
was controlled.  A December 2000 VA clinical record shows 
that the veteran had pain on and off from the pancreatitis 
but that is was fairly stable.   

A July 2001 VA clinical record shows a primary diagnosis of 
chronic pancreatitis pain controlled.  Weight was 176 pounds.  
A September 2001 VA clinical record shows the veteran had 
moderate abdominal pain that the veteran characterized as 
dull.  Weight was 166 pounds.  

A January 2002 VA clinical record shows a secondary diagnosis 
of pancreatic insufficiency.  Weight was 184 pounds.  A July 
2002 VA clinical record shows a diagnosis of chronic 
pancreatitis pain with exacerbation.  Weight was 185 pounds.  

The veteran received a VA examination in September 2003 at 
the request of the Board.  He indicated his weight was 
stable.  He denied melanotic stool or abdominal pain.  He 
complained of generalized weakness.  The impressions were 
that the veteran was on a pancreatic supplement doing fairly 
well.  There were no clinical or physical signs of pancreatic 
insufficiency, and no evidence of ascites, steatorrhea, 
malabsorption, or malnutrition.  

As noted above, the veteran underwent a distal pancreatectomy 
in December 1996.  Therefore, the minimum rating pursuant to 
Diagnostic Code 7347 is 30 percent (which is the disability 
rating currently assigned).  The medical evidence shows that 
the veteran had abdominal pain.  This description of the pain 
included being intermittent, occasional, dull, or chronic.  
At his July 1999 hearing at the RO he indicated he had pain 
attacks that were mild but would be worse if he did not take 
his enzyme medication.  However, a February 1999 record shows 
that the veteran was having a probable flare up of 
pancreatitis and in April 2000 he was admitted to a VA 
medical facility for complaints including abdominal pain.  
The diagnoses included acute pancreatitis.  Additionally, a 
July 2002 VA record shows an exacerbation of pancreatitis 
pain.  While the veteran testified before the undersigned 
that he had a severe attack of pain every other week, the 
February 1999, April 2000, and July 2002 attacks of abdominal 
pain or acute pancreatitis are the only attacks or 
exacerbations documented in the medical records following the 
December 1996 surgery.  The veteran's own description of his 
condition during these examinations would provide negative 
evidence against a finding of a 60 percent evaluation.  

In this regard, it is important to note that the next highest 
evaluation for this disability requires: (1) attacks of 
abdominal pain; (2) loss of normal body weight; and (3) other 
findings showing continuing pancreatic insufficiency between 
acute attacks.  This is simply not found in this case.

VA medical records in July 1997 and January 2002 show an 
assessment of pancreatic insufficiency.  However, the rating 
criteria require that there be loss of normal body weight.  
The medical evidence in the record shows that during this 
period the veteran's body weight fluctuated from a high of 
194 pounds to a low of 166 pounds, a range of almost 30 
pounds.  The veteran also testified at his July 1999 hearing 
that his weight went up and down.  At his hearing before the 
undersigned, he indicated he maintained his weight if he took 
his pancreatic enzymes but that it also fluctuated.  However, 
nowhere in the medical evidence during this period was the 
veteran's weight fluctuation characterized as loss of normal 
body weight.  Rather, at the April 1997 VA examination, his 
weight was 187 pounds, in a July 2002 VA clinical record his 
weight was 185 pounds, and at the September 2003 VA 
examination he indicated his weight was stable.  Therefore, 
the evidence does not show loss of normal body weight with 
other findings showing continuing pancreatic insufficiency.  

At his July 1999 RO hearing, it was indicated that he did not 
have malnutrition, but diarrhea that resolved on medication.  
Additionally, the May 2000 VA examination shows there was no 
evidence of malabsorption or malnutrition.  The September 
2003 VA examination shows there was no evidence of ascites, 
steatorrhea, malabsorption, or malnutrition.  These findings 
are more consistent with a 30 percent disability rating under 
the criteria of Diagnostic Code 7347 which is the disability 
rating currently assigned.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7347 (2003). 

On and subsequent to February 1, 1997, the symptoms of the 
veteran's post-distal pancreatectomy do not satisfy the 
factors of the rating criteria for a greater disability 
rating.  The examination requested by the Board in September 
2003 clearly supports this finding, despite the veteran's 
contention that this disability had worsened (which lead to 
the additional examination in September 2003).  Accordingly, 
the preponderance of the evidence is against the claim for an 
increased disability rating for post distal pancreatectomy 
from February 7, 1997.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.114, Diagnostic Code 7347 (2003). 

In deciding the veteran's claim, as noted above, the Board 
has considered the Court's determination in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether he is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 Vet. 
App. at 58 (where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran's filed his claim to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board recognizes that the veteran's condition is 
productive of occupational and social impairment.  However, 
the Board is bound by the regulatory criteria, and the 
criteria for a rating in excess of the current 30 percent 
have not been met.  Should the veteran's symptomatology 
increase in the future, the veteran may always file a claim 
for an increased rating. 

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for granting the benefit sought in the 
June 1997 statement of the case, the November 2003 
supplemental statement of the case, and a July 2003 VA 
letter.  The statement of the case and supplemental 
statements of the case provided the appellant with a summary 
of the evidence in the record used for the determinations.  
Accordingly, the appellant was advised of the evidence 
necessary to substantiate the claim.  The July 2003 VA letter 
advised the appellant of the evidence needed to support the 
claim, the kind of evidence he was responsible for obtaining, 
the evidence VA was responsible for obtaining, and that he 
should indicate whether there was additional evidence that he 
wanted the RO to attempt to obtain for the claim or that he 
should provide the evidence.  Accordingly, the duty to notify 
the appellant of what evidence he was responsible for 
obtaining and the evidence VA was responsible for obtaining 
has been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  It was found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, the claim was received well before 
enactment of the VCAA.  Only after the initial rating action 
was promulgated did the AOJ (the RO), in July 2003 as noted 
above, provide initial notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to notify VA to request any 
additional evidence.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant was not given prior to 
the first AOJ adjudication of the claim.  However, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the July 
2003 VCAA notice was provided, the AOJ readjudicated the 
appellant's claims and provided him with a supplemental 
statement of the case.  Therefore, not withstanding 
Pelegrini, to decide the appeal at this time would not be 
prejudicial error to the claimant.  

VA and private medical records identified by the veteran have 
been requested and obtained, or have been provided by the 
veteran.  The veteran has received VA examinations.  The 
appellant has not identified additional evidence relevant to 
his claims that has not already been sought and associated 
with the claims file.  At the hearing held before the Board, 
no additional evidence was indicated.  Notwithstanding, in 
light of the veteran's testimony, the case was remanded in 
June 2003 in order to assist the veteran with his case.  In 
June 2003, the Board noted that the basis of this remand was 
the VCAA.  Accordingly, the facts relevant to this case have 
been properly developed and there are no further actions 
necessary to comply with the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003). 


ORDER

Entitlement to a disability rating greater than 10 percent 
for post-distal pancreatectomy from April 28, 1995, to 
September 3, 1996, is denied.

Entitlement to a disability rating greater than 30 percent 
for post-distal pancreatectomy from February 1, 1997, is 
denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



